            Case 1:18-cv-11339-DLC Document 12 Filed 03/29/19 Page 1 of 2


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:18-cv-11339-DLC
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 67.243.217.1,

                       Defendant.


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 67.243.217.1 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms,

Plaintiff hereby voluntarily dismisses Defendant from this action with prejudice.      Pursuant to

Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: March 29, 2019                        Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
          Case 1:18-cv-11339-DLC Document 12 Filed 03/29/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 29, 2019, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                                2
